PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/329,487
Filing Date: 26 Jan 2017
Appellant(s): Yang, Xiangpo



__________________
Nicholas K. Beaulieu
Reg. No. 59,901
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/05/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/07/2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Arguments
The appellant has argued the claims have been improperly rejected. More specifically, the appellant has argued that the claimed features are not disclosed and would not be obvious in view of any of the cited prior art references. The examiner respectfully traverses the appellant’s arguments.


The appellant argues: “A. To render obvious claims 43-62, the combination of Jinlong, Grant, and Anttila must disclose all of the limitations of independent claims 43, 52, and 61.”

More specifically, appellant argues: “1.	The combination of Jinlong, Grant, and Anttila fails to render obvious claims 43-62 because the combination of Jinlong, Grant, and Anttila fails to teach that a first UIC has a set boundary and an area enclosed by the set boundary, wherein a first display area corresponds to a first WAB of an updated wallpaper, and wherein the area enclosed by the set boundary corresponds to a fuzzy image of the first WAB.” The examiner respectfully disagrees.


The broadest reasonable interpretation of a UIC is an application icon used to control an application. Jinlong teaches displaying icons (UIC) on a screen with a wallpaper. Jinlong also teaches a wallpaper updating with a blur effect on a UI interface based on user interactions with the icons. However, in the context of the claim Jinlong does not explicitly teach “wherein the first UIC has a set boundary and an area enclosed by the set boundary, wherein the first display area corresponds to a first wallpaper area block (WAB) of the updated wallpaper, and wherein the area enclosed by the set boundary corresponds to a fuzzy image of the first WAB”. The Grant reference was cited to teach this limitation. 
Grant teaches in paragraph [0004] that a dynamic background may be used for UI controls such as a menu. Grant further teaches in [0004] that “a live video image captured by the camera can be incorporated into the GUI, e.g., in a background region of a GUI element such as 
Thus, Grant teaches wherein the first UIC (Fig. 2, chrome 204) has a set boundary and an area enclosed by the set boundary (chrome 204 is displayed above the content region of the user interface), wherein the first display area corresponds to a first wallpaper area block (WAB) of the updated wallpaper (a portion of live video image is displayed under chrome 204), and wherein the area enclosed by the set boundary corresponds to a fuzzy image of the first WAB (a blurring effect can be applied to the live video image).

The appellant also argues: “2. The combination of Jinlong, Grant, and Anttila fails to render obvious claims 43-62 because the combination of Jinlong, Grant, and Anttila fails to teach that a first UIC is displayed at a second display area, wherein an area enclosed by a set boundary is changed from corresponding to a fuzzy image of a first WAB to corresponding to a fuzzy image of a second WAB based on the first UIC being moved from a first display area to the second display area.” The examiner respectfully disagrees.
The examiner has broadly interpreted “a fuzzy image” to be distorted image. Anttila teaches in paragraph [0064] a semi-transparent menu that may be displayed overlapping an image on a display screen. Anttila further teaches the user is able to reposition the menu on the screen. If the user moves the semi-transparent menu from a first position on the display screen to a second position on the display screen, the menu obscures the underlying image such that the image underneath the menu is partially visible to the user. Thus, when the menu is repositioned by the user a first UIC (menu) is displayed at a second display area, wherein an area enclosed by a set boundary is changed from corresponding to a fuzzy image of a first WAB to corresponding to a fuzzy image of a second WAB based on the first UIC being moved from a first display area to the second display area.

The appellant also argues: “B. The combination of Jinlong, Grant, and Anttila fails to render obvious claims 43-62 because it would not be obvious to combine Jinlong, Grant, and Anttila.”
However the examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 
One of ordinary skill in the art would be motivated to do modify the teachings of Jinlong and Grant with Anttila so that the first UIC is movable in order to allow a user to personalize the display of the user interface according to the user's desires (Anttila [0008]).





Respectfully submitted,
/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
Conferees:
/ARIEL MERCADO/Primary Examiner, Art Unit 2176         

                                                                                                                                                                                            /KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.